On September 10, 1932, this proceeding in error was commenced by the filing of a petition in error with case-made attached complaining of a judgment rendered wherein L.R. Stith was plaintiff, appellant from a proceeding of Osage county court, and said John Pryor was defendant and appellee.
The plaintiff in error herein seeks reversal of the judgment of the district court entered on the 15th day of March, 1932, affirming the proceedings of the county court of Osage county. On the 8th day of February, 1933, plaintiff in error filed brief herein. The defendant in error has filed no brief herein and has offered no excuse for the failure to do so. Upon the authority of the opinions of this court many times decided, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the lower court. The assignments of error are reasonably supported by the authorities cited. The cause is reversed and remanded, with directions to the trial court to vacate the order of affirmance entered therein.